Order entered December 20, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01171-CV

         AMY ROBILIO REED AND AMY ROBILIO REED, PLLC, Appellants

                                            V.

   CENTURION TERMINALS, LLC AND CENTURION PECOS TERMINAL, LLC,
                             Appellees

                    On Appeal from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-06689

                                        ORDER
      Before the Court is appellees’ December 19, 2018 unopposed motion for extension of

time to file their brief. We GRANT the motion and ORDER the brief due February 4, 2019.


                                                   /s/   DAVID EVANS
                                                         JUSTICE